Title: To Alexander Hamilton from Robert G. Harper, 30 April 1799
From: Harper, Robert G.
To: Hamilton, Alexander


          
            My dear Genl.
            Philadelphia April 30th. 1799
          
          Enclosed is an extract of a letter which I have this moment written to Genl. Pinckney. If you should think it proper to say any thing to him on the subject, you will oblige me by doing so. The two grades Spoken of by the secty. are those of Brigadier & Col.
          My illness at the time of your departure prevented me from speaking to you personally on the subject. T’was not till this morning that I left my room.
          Your most sincerely
          
            Rob: G: Harper
          
          Genl. Hamilton
        